Spring, J. (dissenting):
Mary Ann Crane, of the town of Phelps, Ontario county, executed her last will and testament on the 17th day of November, 1893, and *375■died on the tenth day of January following. She left only collateral relatives; and, after making a few general legacies, she gave all the residuum of her estate to the Board of Home Missions of the Presbyterian Church, “ and to the Board of Foreign Missions of the Presbyterian Church in the United States of America, to be equally divided between two said religious organizations or bodies.” The will was admitted to probate; and the executors named, after the administration of the estate, had a judicial settlement of their .account in the Surrogate’s Court, and a decree was entered directing the distribution of $3,000 to each of these two corporate beneficiaries. The next of kin contested the validity of the bequest to the Board of Foreign Missions, on the ground that testatrix died within two months after the execution of the will, thus invalidating the legacy as to this donee, it is claimed, as provided by chapter 319, section 6, of the Laws of 1848.
The Board of Foreign Missions was incoiqjorated by chapter 187 ■of the Laws of 1862. This act consists of two sections; the 1st provides that the persons designated are constituted a body corporate, naming it and defining the purposes of the incorporation, with ■capacity to receive and own real estate and power to convey the •same. Section 2 of the act is as follows:
“ § 2. The said corporation shall possess the general powers, rights .and privileges, and be subject to the liabilities and provisions contained in the eighteenth chapter of the first part of the Revised ■Statutes, so far as the same are applicable, and also subject to the provisions of chapter three hundred and sixty of the Laws of ■eighteen hundred and sixty.”
Does this reference to the Revised Statutes relate to the original ■authorized edition, published in pursuance of the act of the Legislature of 1828, and which, in the restricted, generic sense, may be ■said to be the Revised Statutes; or does it include that term as commonly used, embodying the various editions of legislative enactments ? The question is a troublesome one.
Chapter 18 of the Revised Statutes, published by the authority of the Legislature of 1828, contains very little to which the reference in the act creating the Board of Foreign Missions can appertain. The 1st title of that chapter relates exclusively to turnpike corporations; the 2d, to moneyed corporations; the 3d, to the *376“ General Powers, Privileges and Liabilities of Corporations; ” and the 4tli .and last, to certain designated corporations, the provisions of which, in specific terms, are not applicable to religious societies. Therefore, the reference in this statute of 1862, if it means the Revised Statutes of 1828, must be restricted to title 3 of chapter 18. The powers therein granted to corporations are perpetual succession, to sue, to use a seal, to hold and convey real estate,, to appoint officers and to make by-laws. The marrow of the privileges of the corporation in question is either embodied specifically in the act of incorporation by the law of 1862, as the right of perpetual succession and the power to hold and convey real estate, or else they are attributes of every corporation. There was no necessity of tacking on to this act the Revised Statutes so far as any of the powers bestowed upon the corporation are concerned. The restrictions imposed in that act are upon its exercising the privileges of banking, which is-hot within the scope of its incorporation, and that pertaining to its-capital stock, which is only applicable to moneyed corporations as then existing, and, also, one section as to the number of trustees constituting a quorum, and a subdivision providing that, in case a corporation shall not organize and commence business within a year, its corporate powers shall cease. It is very obvious this title pertains-in the main to moneyed corporations, and contains no restrictions and. limitations of such grave import as to justify the Legislature in particularly superadding them to the charter creating this corporation. "Wherever pertinent, they inhere in the corporation without definite allusion. This organization was religious and benevolent in its purpose, and institutions of that character were subject to restrictions peculiar to themselves.
Chapter 319 of the Laws of 1848 was an independent act, but it was included in the edition of the Revised Statutes published in 1852, and in each succeeding edition; and they were the common and accepted editions of that work in use at the time of the passage of the act creating this beneficiary. Of that courts take judicial notice. (Matter of Kavanagh, 125 N. Y. 418, 421.)
With this law forming a component part of the Revised Statutes, lawyers, legislators and people generally were quite familiar;. and a reference to the Revised Statutes would be regarded as signifying the editions published and in common use under that designa*377tion. Only the abstruse, the curious and the especially learned in statutory law, would conceive it related to the original and almost obsolete publication of that work. Nor can we say these various editions have been utterly without warrant or legislative recognition. Every republication has been by legislative permission. The various State libraries have been provided with them under the-direction of the Legislature; and some of them were attested by the Secretary of State. (The People ex rel. Furman v. Clute, 50 N. Y. 451.)
The act of 1848 is applicable only to corporations organized under it, and a like clause is frequently contained in legislative enactments. Without this restriction, the law would be applicable to every corporation, and no reference to the statute would be essential to make its provisions pertain to a new corporation. But where the corporation is under a special act, it is necessary to make the general law controlling in definite terms. That was done in this-case.
In fact, the law of 1848 is the general act for the formation of benevolent and missionary societies, and is the one under which all are incorporated, unless by specific authority of the Legislature.
Prior to 1862, it had been amended three times ; but in so far as-its provisions can affect this beneficiary, it remained unchanged. It was an innovation in the law restricting the taking of property by will. These facts, coupled with its general scope, made it known of all men as the one enactment governing religions societies of this character. It is the one act in the Revised Statutes existing at the time of the incorporation of the Board of Foreign Missions, to which the reference is in any way pertinent. Unless the allusion to chapter 18 is to include the act of 1848, then the language is meaningless.
The act creating this missionary society not only imposes upon it the restrictions of the Revised Statutes, but makes it subject to the provisions of chapter 360 of the Laws of 1860. That act circumscribed the power of a testator to devise or bequeath to a benevolent or missionary society more than one-lialf of his estate, where he left a wife, a child or parent. It would be a strange commentary on the oversight of the Legislature gravely to embody this. *378restriction in the act authorizing incorporation, and then omit the imposition of the burden of a kindred statute'making such bequests ineffective, unless the testator lived two months after the execution •of his will. Each was a part of the law of the land, and the two months’ limitation had been in force for fourteen years, and was probably known to the ordinary assemblyman.
In the case of Matter of Kavanagh (125 N. Y. 418) the allusion in the statute was to title 7, part 1 of chapter 18 of the Revised Statutes, and there was no such title in the original publication of that work; so it was necessary to hold that the reference in that act to the title by that number signified a later edition of the Revised Statutes. While that case is not precisely in point here, yet the reasoning is suggestive. The mention of the Revised Statutes is fraught with no meaning in this case, unless it can be held to include and to advert to that legislative enactment of special inqport to missionary and benevolent societies, and which is of that gravity .and general application that it had become a part of the Revised Statutes by general sanction and usage.
It is urged by the counsel for the respondent that, as the act of 1848 is in specific terms limited to bodies incorporated in pursuance •of that act, it is not applicable to the Board of Foreign Missions. If the act of 1848 was a part of the Revised Statutes, their inclusion in the act incorporating the board carries along this enactment of 1848. (Kerr v. Dougherty, 79 N. Y. 327; Stephenson v. Short, 92 id. 433.) That act is of general scope and design. That fact, however ■does not prevent a corporation being formed under the express warrant of the Legislature, with cognate privileges and restrictions. The Legislature, in order to make effective the limitations as well as the privileges of the general act, indicates the intention by so stating in the act creating the corporation.' If there are a dozen acts embodied in •one chapter of the Revised Statutes, a statement that the corporation is amenable to the limitations and entitled to the benefits set forth in that chapter, in effect, includes them all in the warrant of authority.
After all, it comes back to the pivotal question as to what was meant by the reference to the Revised Statutes, .and I believe the ■common acceptation of that term was in the mind of the legislators who enacted the statute.
It is contended by the respondent’s counsel that the aim of the *379courts is to sustain the bequests of a competent testator; that a man has a right to dispose of his own as he listeth. True, subject to the power of the law-making body to impose certain restrictions. The welfare of the family must be protected against the caprices of a misguided enthusiast. So there has been very wisely a limit put upon the amount a father can bequeath to any benevolent corporation, however uplifting its purpose may be. Akin to this, to protect a person in failing health or in the imbecility of advanced age, it has been enacted that a bequest of this character is invalid if the testator fails to survive the publication of his will for the period of sixty days. These two provisions are no mere by-play, and the wisdom of their enactment has been demonstrated in the many years they have been in force.
The decree of the surrogate should be reversed, and the costs and disbursements of all parties paid out of the funds in the hands of the executors.
Hardin, P. J., concurred.
Decree of the Surrogate’s Court affirmed, with costs in favor of the respondent against the appellants.